Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the papers filed on November 16, 2020. Claims 1-2, 4-6, 8-10 and 13-20 are currently pending. Claims 1, 2, 6 have been amended, claims 3, 7 and 11-12 have been canceled by Applicant’s amendment filed on November 16, 2020. No claims were newly added. 
Claims 4-5 are objected as being dependent upon a cancelled base claim. Accordingly, claims 4-5 have not been further treated on the merits. Claim 8 is objected as being dependent upon a cancelled base claim. Accordingly, claim 8 has not been further treated on the merits.
Therefore, claims 1-2, 4-6, 9-10 and 13-20 are currently under examination to which the following grounds of rejection are applicable.
 Response to arguments
Claim Rejections - 35 USC § 102(a)(1)
In view of Applicants’ amendment of claim 1 to recite “flexible, fibrous, 3D carriers”, the rejection of claims 1-2, 4-6, 9-10 and 13-20 under 35 U.S.C. 102(a)(1) as being anticipated by Kasuto et al., (US Pub. 2017/0073625, corresponding WO 2015/132729  of record IDS filed on 0/02/2018) has been withdrawn. 
Though Kasuto et al. describes three-dimensional (3D) matrices including  porous, non-woven or woven fiber, and sponge-like materials that can be placed in a packed bed inside a bioreactor (paragraph [0006]), Kasuto does not explicitly teach that the woven fiber are flexible.
A response to Applicant’s arguments with regard to a withdrawn rejection is moot. A

Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
Claims 1-2, 4-6, 9-10 and 13-20 remain rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite in the recitation of “incubating said adherent cells with an agent that cleaves peptide bonds” because it is unclear whether the adherent cells are attached to three dimensional (3D) carriers or they are treated with said agent before the attachment. As such the metes and bounds of the claim are indefinite.
Claim 1 is indefinite in the recitation of “removing said agent, and incubating said flexible, fibrous, 3D carries with a washing solution lacking said agent”. The practitioner in the art would readily understand that an agent that cleaves peptide bonds such as trypsin is removed by using a washing solution. It is unclear how the agent is removed from the cells other than by washing the adhered cells to a dish or carrier with a wash solution comprising said agent for a length of time. As such the metes and bounds of the claims are indefinite.
Note that paragraph [0040] of the published application states:
“ In certain embodiments, the described agent is removed prior to the subjecting the 3D carriers to a rotary motion. This may be accomplished, in various embodiments, by removing an aqueous solution comprising the agent and replacing it with a solution lacking the agent” [emphasis added].

Claims 2, 4-6, 9-10 and 13-20 are indefinite insofar as they depend from claim 1.


New Grounds of Rejection
                                   Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later 
Claims 1-2, 4-6, 9-10 and 13-20 8 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over of  Fibra-Cel® Disks (Eppendorf; 2011; An Update on the Advantages of Fibra-Cel® Disks for Cell Culture; pp. 1-3) in view of Kasuto et al., (WO 2015/132729  publication date Sep. 11, 2015. Citations are from the National Stage US Pub. 2017/0073625, now US Patent 10,392,593;of record IDS filed on 0/02/2018). This is a new rejection necessitated by amendment of the claims in the response filed on November 16, 2020.
It is noted that Kasuto shares a common inventor as the instant Application.  However, the publication date of Kasuto is Sep 11, 2015, which is more than 1 year earlier than the July 3, 2017, the earliest possible priority date of the instant invention.  As such, the provisions set forth in MPEP § 717.02 to establish the Kasuto reference ineligible as a prior art reference are not available in the instant application. 
The Fibra-Cel® Disks reference states, “Since the 1980s, scientists around the globe have been using Fibra-Cel to grow a wide range of cell types (see inset, right), including hybridomas and insect cultures”. (Fibra-Cel® Disks, page 1, col.1). “Fibra-Cel is composed of two layers of nonwoven material—polyester and polypropylene—which are sonicated together, cut into disks, and electrostatically treated to attract cells and facilitate their attachment to the disks” (Fibra-Cel® Disks, page 1, col.1) [emphasis added]. Figure 1A of the reference discloses the scanning electron micrograph of Fibra-Cel disks which is a flexible, woven fiber, three-dimensional carrier, absent any factual evidence to the contrary. Figure 1B of the reference evidences that Fibra-Cel disks is a three-dimensional (3D) matrix with attached mouse–mouse hybridoma DA4.4.
 Fibra-Cel® Disks does not teach a method of detaching adherent cells such as mouse–mouse hybridoma DA4.4, as recited in claim 1.
unpacking step is performed in the presence of a releasing agent, or after treatment with a releasing agent to permit release of viable cells into the medium (paragraphs [0011]-[0012]  of the published application). The releasing agent may be a protease, e.g., TrypLE (paragraphs [0034]; [0136], [0117]) falling within the scope of an agent that cleaves peptide bonds. Kasuto et al., teaches that after harvesting of the cells using TrypLE, cells may be separated from growth medium, wherein washing carriers with PBS to remove a digesting protease is routine and well-known in the art of molecular biology (paragraphs [0117]-[0118]). Moreover, Kasuto et al., teaches “ the ability to detach cells was evaluated utilizing the recited harvest element: 1) after TrypLE incubation (" TrypLE" fraction); 2) following washing with PBS ("PBS" fraction); and/or following additional manipulations” (paragraph [0123]). In preferred embodiments, Kasuto et al.,  discloses that harvesting of the cells further comprises agitating the carrier within a vessel in a bioreactor in the presence of the releasing agent [“and a faster spinning speed (e.g. 200-300 rpm) is used in the presence of the releasing agent, in order to release the cells from carriers 30” paragraph [0144], such that one of ordinary skill in the art would appreciate that said rotating motion of the carriers further enhances the release of cells from the carriers. In relation to the recitation in claim 1 of a rotary motion while the carriers are submerged in a washing solution, Kasuto et al., states 
    PNG
    media_image1.png
    523
    404
    media_image1.png
    Greyscale
“Agitating the carriers enhances, in some embodiments, release of cells from the carriers. ……. , while in other embodiments, for example when the basket is moved through an aqueous medium, it may not be necessary for the carriers to collide with one another in order to dislodge the cells therefrom” (paragraph [0059] of the published application). Figure 1 discloses the location of the carriers 30 within chamber 40 and confined carriers to middle region 42.
It view of the benefits of releasing cells from the 3D carriers as disclosed by Kasuto et al.,  , it would  have been prima facie obvious to subject the flexible, fibrous, 3D carriers of Fibra-Cel® Disks comprising  adherent cells to the method of detaching cells from carriers of Kasuto et al.,  with a reasonable expectation of success because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. MPEP §2144. The idea for combining them flows logically from their having been used individually in the prior art, and from them being recognized in the prior art as useful for the same purpose. This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. In re Kerkhoven, 626 F.2d 846, 850, 205 U.S.P.Q. 1069 (CCpA 1980), In re Sussman, 1943 C.D. 518; In re Pinten, In re Susi, 58 CCPA 1074, 1079-80; 440 F.2d 442, 445; 169 USPQ 423,426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960). In the instant case, those of ordinary skill in the art had long-recognize that adherent cells in 3D carriers can be detached from said carriers by using an agent that cleaves peptide bonds, a washing solution and rotary motion while the carrier within a vessel of a bioreactor is submerged in a washing solution so the rotary motion further dislodges adherent cells.
Regarding claim 2, the combined teachings of Fibra-Cel® Disks and Kasuto make obvious the method of claim 1. Moreover  Kasuto teaches, “system 10 includes a vessel 20 configured to receive a plurality of carriers 30 (see FIGS. 2A-B and description below), which may be located within a chamber 40 of vessel 20” (paragraph [0068; Figure 1).

    PNG
    media_image2.png
    405
    408
    media_image2.png
    Greyscale
Regarding claim 6, the combined teachings of Fibra-Cel® Disks and Kasuto make obvious the method of claim 1. Moreover, in relation to Figure 1, Kasuto states “component 35 may be locked in a first position to create middle region 42 [basket]  and second region 44 as shown in FIG. 1.” (paragraph [0129]). Furthermore, Figure 14B illustrates a cylinder 550, typically along the central axis of vessel 20, wherein “ Spokes 560 extend radially from rotating cylinder 550 inside middle region 42, enabling mixing of carriers 30 when rotating cylinder 550 is rotated” (paragraph  [0130; Figure 14B). 
Regarding claim 8, the combined teachings of Fibra-Cel® Disks and Kasuto make obvious the method of claim 1. Additionally, Kasuto et al., teaches carriers made of porous walls (paragraphs [0006][0054]) and states “Accordingly, component 35 (also referred to as the 
Regarding claims 9 and 10, the combined teachings of Fibra-Cel® Disks and Kasuto make obvious the method of claim 1. Additionally, Kasuto et al., teaches the “ Rotating cylinder 550 may rotate either in continuous rotary motion, or in other embodiments in a partial rotary motion, for example an oscillating partial rotary motion” (paragraph [0130]). 
Regarding claim 13, the combined teachings of Fibra-Cel® Disks and Kasuto make obvious the method of claim 1. Additionally, Kasuto et al., states,  “Mechanical action can include agitating the vessel using agitation or vibration, in some cases in the presence of a releasing agent such as a protease” (paragraph [0112]).
Regarding claims 14-15, the combined teachings of Fibra-Cel® Disks and Kasuto make obvious the method of claims 1 and  13, wherein Kasuto et al., states,  “the addition of a factor to chamber 40, wherein the factor may also facilitate detachment. The factor could include an enzyme, such as, for example, TrypLE.TM., optionally also comprising a calcium chelator.”(paragraph [0095]). Note that calcium is a divalent positive cation (Ca2+). 
Regarding claims 16-17, the combined teachings of Fibra-Cel® Disks and Kasuto make obvious the method of claim 1, and Kasuto teaches the effect of stirring the carriers within the basket on seeding was examined by seeding placenta-derived adherent stromal cells with or without stirring and sampling carriers from various regions of the bioreactor. Stirring significantly improved cell dispersion and seeding efficiency (FIG. 19), validating the use of rotating cylinder 550”( paragraph [0149];[0056]).
are maternal cells. In alternative embodiments, the mesenchymal-like ASC are fetal cells” (paragraph [0057]). 
Regarding claim 20, the combined teachings of Fibra-Cel® Disks and Kasuto make obvious the method of claim 16, and Kasuto states,  “Alternatively or in addition, the cells are mesenchymal-like adherent stromal cells (ASC), which exhibit a marker pattern similar to mesenchymal stromal cells” (paragraph [0057]).
Response to Applicants’ Arguments as they apply to rejection of claims 1-2, 4-6, 9-10 and 13-20 under 35 USC § 103 
In relation to the teachings of Kasuto, Applicants essentially argue at pages 3-5 of the remarks filed on November 16, 2020 that: 1) “the term "carrier" is consistently used by Kasuto to exclusively denote a specific style of "carrier", namely the "3D bodies" taught in WO/2014/037862, the contents of which relating to 3D bodies are incorporated into Kasuto by reference (see paragraphs 0068 and 0080 of Kasuto)”, 2) “This type of carrier has an overall 3D structure but is designed to promote "2D" (monolayer) growth of cultured cells”, 3) paragraph [0080] support carriers that are "3D bodies" as described in WO/2014/037862” 4), Kasuto at paragraph [0058] states,  “The systems may also promote more consistent growth of cells by limiting growth under 3D conditions as compared to 2D conditions. The phrase "3D growth" refers to growth that allows cell-to-cell contact outside of the plane of a monolayer”, 4)“ Fibrous matrices are not even mentioned in Kasuto, except for brief mention in the Background section, solely in regards to their suitability for growing cells. For this reason alone, the present invention is novel over Kasuto” and 5) “In sharp contrast, the present invention relates to methods of 
Regarding 1), 2) and  3),  the examiner has withdrawn the rejection of the claims under 35 USC § 102(a)(1). The teachings of Kasuto are now combined with the teachings of Fibra-Cel® Disks. It is already acknowledged that the claims, when cited under 103, are not anticipatory.  The combined teachings of Fibra-Cel® Disks and Kasuto are relevant for the reasons stated in the rejection of set forth in the paragraphs above.
Regarding 4) and 5), Applicants’ arguments have been respectfully considered but have not been found persuasive. The examiner disagrees with Applicants’ allegation that in sharp contrast to the three-dimensional (3D) matrices of  Kasuto which are two-dimensional culture systems, the present invention relates to methods of removing cells from flexible, fibrous, three-dimensional (3D) carriers. First, in non-preferred embodiments Kasuto clearly teaches “cell types may be grown in three-dimensional (3D) matrices. Such matrices can include porous, non-woven or woven fiber, and sponge-like materials that can be placed in a packed bed inside a bioreactor” (paragraph [0006]). The fact that Kasuto does not reduce to practice cells cultured in a bioreactor using flexible, fibrous, three-dimensional (3D) carriers in suspension or in a fluidized bed does not undermine the rejection of record, nor does it somehow suggest that Kasuto is not enabled for any disclosure therein. Second, the specification does not provide any definition as to what is meant by “flexible, fibrous, three dimensional (3D) carriers” that results “in sharp contrast” with the porous, non-woven or woven fiber, and sponge-like materials 3D carriers of Kasuto. The specification merely cites in paragraphs [0008] and [0023] that “Those skilled in the art will appreciate that fibrous carrier typically have a flexible structure”.  In fact, .
Conclusion
Claims 1-2, 4-6, 9-10 and 13-20 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633